                                                  TRANSMITTAL OF FINANCIAL REPORTS AND
                                                    CERTIFICATION OF COMPLIANCE WITH
                                           UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                    THE PERIOD ENDED: November 30, 2019


         IN RE:
         Debtors                                               CASE NO.:
         FirstEnergy Solutions Corp.                           18-50757
         FirstEnergy Generation, LLC                           18-50762
         FirstEnergy Nuclear Generation, LLC                   18-50760
         FirstEnergy Nuclear Operating Company                 18-50761
         FE Aircraft Leasing Corp.                             18-50759
         FirstEnergy Generation Mansfield Unit 1 Corp.         18-50763
         Norton Energy Storage L.L.C.                          18-50764

                                                                                      Chapter 11 Judge:            Alan M. Koschik

         As debtor in possession, I affirm:

         1.   That I have reviewed the financial statements attached hereto, consisting of:

                   X           Operating Statement                                    (Form 2)
                   X           Balance Sheet                                          (Form 3)
                   X           Summary of Operations                                  (Form 4)
                   X           Monthly Cash Statement                                 (Form 5)
                   X           Statement of Compensation                              (Form 6)
                   X           Schedule of In-Force Insurance                         (Form 7)

         and that they have been prepared in accordance with normal and customary accounting
         practices, and fairly and accurately reflect the debtor's financial activity for the period stated;

         2. That the insurance, including workers' compensation and unemployment insurance,
         as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
         (If not, attach a written explanation)            YES__X____          NO______

         3. That all postpetition taxes as described in Sections 1 and 14 of the Operating
         Instructions and Reporting Requirements For Chapter 11 cases are current.
         (If not, attach a written explanation)            YES__X____            NO______

         4. No professional fees (attorney, accountant, etc.) have been paid without specific
         court authorization.
         (If not, attach a written explanation)           YES__X____            NO______

         5.   All United States Trustee Quarterly fees have been paid and are current.
                                                           YES__X____            NO______

         6. Have you filed your prepetition tax returns.
         (If not, attach a written explanation)                YES__ ____             NO___X___
              Explanation: We have filed all pre-petition tax returns that were due. Certain pre-petition tax returns for the period of January
              1, 2018 through March 31, 2018 will not be due until April 2019 or later.

         I hereby certify, under penalty of perjury, that the information provided above and in the attached documents
         is true and correct.



                   Dated:                        12/30/2019                      Responsible Officer of the Debtor in Possession


                                                                                 CFO, Chief Risk Officer & Corporate Secretary
                                                                                 Title

         This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting
         requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information
         contained herein is unaudited, limited in scope and as discussed below, not prepared in accordance with accounting principles
         generally accepted in the United States of America ("U.S. GAAP").
         The unaudited consolidated financial statements have been derived from the books and records of the Debtors in these Chapter
         11 cases. The information furnished in this report includes primarily normal recurring adjustments, but not all of the
         adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with U.S.
         GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of
         accounting review and testing that the Debtors apply in the preparation of their quarterly and annual financial information in
         accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial
         information may be subject to change, and that these changes could be material.
         The amounts currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete
         their analysis of pre and post-petition liabilities.
         The results of operations contained herein are not necessarily indicative of results which may be expected from any other
         period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and
         schedule of receipts and disbursements of the Debtors in the future. The Debtors caution readers not to place undue reliance
         upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.




                                                                                                                                                     FORM 1


18-50757-amk       Doc 3554                   FILED 12/30/19                      ENTERED 12/30/19 18:17:50                                   Page 1 of 27
                                                                                                                                                                        OPERATING STATEMENT (P&L)
                                                                                                                                                                     Period Ending: November 30, 2019
Case No:                                                         18-50757                                     18-50762                                    18-50760                                   18-50759                                18-50763                                  18-50764                                                                              18-50761
                                                                                                                                                                                                                               FirstEnergy Generation Mansfield Unit                                                                                     (a)       FirstEnergy Nuclear Operating
                                                        FirstEnergy Solutions Corp.                 FirstEnergy Generation, LLC              FirstEnergy Nuclear Generation, LLC           FE Aircraft Leasing Corp.                                                        Norton Energy Storage L.L.C.      Consolidated FirstEnergy Solutions Corp.
In $US Dollars                                                                                                                                                                                                                               1 Corp.                                                                                                                         Company
                                                       Current            Total Since               Current            Total Since              Current              Total Since           Current            Total Since           Current          Total Since             Current           Total Since         Current             Total Since                  Current         Total Since
                                                       Month                Filing                  Month                Filing                 Month                  Filing              Month                Filing               Month             Filing                Month               Filing            Month                 Filing                      Month             Filing
Revenue:
    Electric Sales                                $   144,013,514     $     3,690,475,486     $      14,386,771    $     945,080,126     $        71,649,853    $     1,733,635,699    $             -    $            -       $     5,146,666    $     102,871,672     $              -   $             -    $     144,013,514    $      3,690,475,486        $          -       $             -
    Other Revenues                                             75                (117,045)              243,824            3,417,875                     -                      -                    -             777,886                 -                    -                      -                 -              243,899               4,078,717                21,040             1,152,954
Total Revenue                                     $   144,013,589     $     3,690,358,442     $      14,630,595    $     948,498,001     $        71,649,853    $     1,733,635,699    $             -    $        777,886     $     5,146,666    $     102,871,672     $              -   $             -    $     144,257,413    $      3,694,554,203        $       21,040     $       1,152,954

Operating Expenses:
    Fuel                                                      -                       -               7,347,338          312,689,264                  57,432            138,231,089                  -                 -               286,215           10,714,476                    -                 -            7,690,986             461,732,755                 12,253             1,356,667
    Purchased Power                                   105,468,554           3,452,799,055             5,146,706          106,045,622                     -                      -                    -                 -                   -                    -                      -                 -           19,431,970             774,224,290                    -                     -
    Professional & Contractor Services                 10,040,118             255,986,704             8,045,518          141,019,145                      53                 28,098                  -                 -                   -                    -                      -                 -           18,085,690             397,033,946              7,510,198           230,971,312
    Labor and Employee Benefits                         1,727,167              31,100,076             1,758,459          112,706,961              (1,524,689)           (10,275,870)                 -                 327                 -                    -                      -                 -            1,960,937             133,531,494             34,501,299           635,918,045
    General Business and Travel                            32,352               3,179,295                26,543            1,479,430                     -                  317,444                  -              (6,192)                -                    -                      -                 -               58,895               4,969,977                575,585            12,770,532
    Dues, Fees, Licenses & Permits                      1,403,407              24,669,569                33,801            5,385,707                  67,665                187,791                  -                 -                   -                    -                      -                 -            1,504,873              30,243,067              3,448,923            70,787,326
    Lease Rental Costs                                     79,456               1,791,654               153,908            4,053,137                  54,470              1,062,130                  -                 -                   -                    -                      -                 -              287,834               6,906,921                213,506             4,813,761
    Other Operating Expenses                            7,095,750             228,889,976             1,278,545          521,301,913              51,781,043          1,262,052,325                  -               6,192             729,536          140,479,092                    -                 -           64,948,015           2,144,822,248            (46,576,234)         (974,883,627)
    Provision for Depreciation and Amortization           622,247              13,242,573               817,446           29,537,527              12,808,872            245,611,780                  -             403,286                 -              1,913,117                    -                 -           14,248,565             289,370,191                    -                     -
    General Taxes                                       1,488,696              32,425,300               421,931           22,163,394               1,307,365             26,822,252                  -                 -                   -                222,232                    -                 -            3,217,992              81,946,521              1,702,447            34,469,206
Total Operating Expenses                              127,957,748           4,044,084,201            25,030,195        1,256,382,101              64,552,211          1,664,037,039                  -             403,613           1,015,752          153,328,917                    -                 -          131,435,755           4,324,781,411              1,387,976            16,203,223
Operating Margin                                       16,055,842            (353,725,759)          (10,399,600)        (307,884,100)              7,097,642             69,598,660                  -             374,274           4,130,914          (50,457,245)                   -                 -           12,821,658            (630,227,208)            (1,366,936)          (15,050,269)

Other Income / (Expense)
    Other Income (Expense)                             24,064,996            (692,877,967)           (3,133,299)         (469,627,030)            23,033,807            148,322,031           100,045            (1,279,706)               -            (168,687,886)                  -                 -           16,175,071            (918,659,439)            1,352,962           (261,012,735)
    Interest Expense                                   (2,063,359)             (4,764,046)           (3,851,778)          (48,970,348)            (8,301,878)           (98,309,280)              -                     -           (6,716,340)          (87,926,781)                  -                 -           (1,729,612)            (37,722,445)              (30,083)              (628,105)
    Capitalized Financing Costs                                 9                  13,600                   -                 693,907                    -                      -                 -                     -                  -                   1,740                   -                 -                    9                 709,246                   -                      -
Other Income and Expenses                              22,001,646            (697,628,412)           (6,985,077)         (517,903,471)            14,731,928             50,012,751           100,045            (1,279,706)        (6,716,340)         (256,612,927)                  -                 -           14,445,468            (955,672,638)            1,322,879           (261,640,840)
Income Taxes                                            (6,365,436)           (39,211,743)            4,339,832           72,632,526               5,310,794              2,748,132            (21,107)            396,948           1,579,067           24,988,328                    -                 -             5,576,507             50,487,125                44,057             (6,525,204)
Net Income / (Loss)                               $    31,692,052     $     (1,090,565,914)   $     (13,044,844) $       (753,155,045)   $        27,140,364    $       122,359,543    $       78,938     $       (508,485)    $    (1,006,359) $       (282,081,845)   $              -   $             -    $      32,843,634    $     (1,535,412,721)       $            (0) $       (283,216,310)



Dated: 12/30/2019                                 Responsible Officer of the Debtor in Possession

Notes:
(a) Consolidated FirstEnergy Solutions Corp. does not include FirstEnergy Nuclear Operating Company.




                                                                                                                                                                                                                                                                                                                                                                                                FORM 2



                                                         18-50757-amk                                          Doc 3554                              FILED 12/30/19                                           ENTERED 12/30/19 18:17:50                                                                      Page 2 of 27
                                                        BALANCE SHEET
                                                Period Ending: November 30, 2019
Debtor:                                                                       Case Number:
FirstEnergy Solutions Corp.                                                   18-50757
FirstEnergy Generation, LLC                                                   18-50762
FirstEnergy Nuclear Generation, LLC                                           18-50760
FE Aircraft Leasing Corp.                                                     18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                                 18-50763                Debtor:                                              Case Number:
Norton Energy Storage L.L.C.                                                  18-50764                FirstEnergy Nuclear Operating Company                18-50761

In $US Dollars                                          Current Month (a)         Prior Month (a)                                       Current Month          Prior Month
Current Assets
   Cash & Cash Equivalents                          $         995,864,153     $      1,069,204,245                                  $       27,483,495     $       8,343,964
   Accounts Receivable - Trade / Other                        114,434,593               97,063,292                                                 -                     -
   Prepayments & Other                                        291,002,105              276,048,229                                          13,244,112            17,722,355
   Materials and Supplies                                      88,717,922               89,064,976                                                 -                     -
   Other Current Assets                                       179,986,112              152,962,179                                         164,510,230           205,738,570
Total Current Assets                                        1,670,004,883            1,684,342,920                                         205,237,837           231,804,889

Property, Plant and Equipment
  Net Plant, excluding CWIP                                    94,405,226               94,608,886                                                  -                     -
  CWIP                                                         21,985,249               20,970,535                                                  -                     -
Total Property, Plant and Equipment                           116,390,475              115,579,421                                                  -                     -

Other Long-Term Assets
  Nuclear Plant Decommissioning Trusts                      1,999,735,224            1,982,478,071                                                 -                     -
  Accumulated Deferred Income Taxes                         2,001,030,833            2,000,335,117                                          56,590,382            57,551,214
  Other                                                       454,146,857              452,911,055                                         720,677,434           717,703,176
Total Long-Term Assets                                      4,454,912,914            4,435,724,243                                         777,267,817           775,254,390

Total Assets                                        $       6,241,308,272     $      6,235,646,585                                  $      982,505,653     $    1,007,059,279

Post-Petition Liabilities
Current Liabilities
  Accounts Payable - Trade                          $          19,088,046     $         23,898,504                                  $        8,470,573     $       6,601,419
  Accounts Payable - Other                                     36,259,240               34,556,620                                          25,154,165            37,754,223
  Other Current Liabilities                                   641,736,678              677,753,804                                          73,816,005            90,158,515
Total Post-Petition Current Liabilities                       697,083,964              736,208,927                                         107,440,743           134,514,158

Long-term Liabilities
  Long-term Debt                                                      -                        -                                                   -                     -
  Other Long-Term Liabilities                                 248,702,526              232,165,994                                          15,403,964            13,366,484
Total Post-Petition Long-Term Liabilities                     248,702,526              232,165,994                                          15,403,964            13,366,484

Liabilities Subject to Compromise (LSTC) (b)
   LSTC - Trade (c)                                            26,598,792               26,599,077                                           18,569,903            18,570,033
   LSTC - Other                                             8,917,430,394            8,918,122,167                                        1,168,665,513         1,169,012,682
Total LSTC                                                  8,944,029,185            8,944,721,244                                        1,187,235,416         1,187,582,716

Equity
  Equity                                                    (3,648,507,402)         (3,677,449,580)                                        (327,574,469)         (328,404,078)
Total Equity                                                (3,648,507,402)         (3,677,449,580)                                        (327,574,469)         (328,404,078)

Total Liabilities and Equity                        $       6,241,308,272     $      6,235,646,585                                  $      982,505,653     $    1,007,059,279




Dated: 12/30/2019
                                                                                                      Responsible Officer of the Debtor in Possession


Notes
(a) FirstEnergy Solutions Corp. and it's subsidiaries balance sheets are presented on a consolidated basis consistent with their historical SEC reporting methodology.
(b) Liabilities subject to compromise (LSTC) includes amounts for asset retirement obligations, employee related items such as pension or OPEB, deferred sale and leaseback
liability for Bruce Mansfield Unit 1 and tax-related liabilities that are not included in the Debtors' statements and schedules.
(c) The LSTC - Trade balance reflects vouched, prepetition, third party trade payables. Prepetition third party trade accruals of approximately $73.8 million are reflected in
LSTC – Other line item.




                                                                                                                                                                   FORM 3


 18-50757-amk                    Doc 3554                FILED 12/30/19                    ENTERED 12/30/19 18:17:50                                Page 3 of 27
                                     SUMMARY OF OPERATIONS
                                   Period Ended: November 30, 2019
       Debtor:                                                Case No:
       FirstEnergy Solutions Corp.                            18-50757
       FirstEnergy Generation, LLC                            18-50762
       FirstEnergy Nuclear Generation, LLC                    18-50760
       FirstEnergy Nuclear Operating Company                  18-50761
       FE Aircraft Leasing Corp.                              18-50759
       FirstEnergy Generation Mansfield Unit 1 Corp.          18-50763
       Norton Energy Storage L.L.C.                           18-50764

                                                   Schedule of Postpetition Taxes Payable
                                                                  Beginning           Accrued/            Payments/            Ending
       In $US Dollars                                              Balance            Withheld             Deposits            Balance
       Income Taxes Withheld:
       Federal:                                                             -            $5,271,330         ($5,271,330)              -
       State:                                                               -            $1,211,642         ($1,211,642)              -
       Local:                                                               -             $388,624            ($388,624)              -

       FICA Withheld:                                                       -            $1,983,728         ($1,983,728)              -

       Employers FICA:                                                      -            $1,948,768         ($1,948,768)              -

       Unemployment Tax:
       Federal:                                                             -                $3,942              ($3,942)             -
       State:                                                               -               $42,279             ($42,279)             -

       Sales, Use & Excise Taxes:                                        17,170           $186,013              (199,344)           3,839

       Property Taxes:                                              15,058,587            1,506,389                  -         16,564,976

       Workers' Compensation                                                -                22,615              (22,615)             -

       Other:                                                               -                    -                   -                -

       TOTALS:                                                      15,075,757       $12,565,331         ($11,072,273)       $16,568,815

                                                   AGING OF ACCOUNTS RECEIVABLE
                                                 AND POSTPETITION ACCOUNTS PAYABLE

       Age in Days                                                   0-30               30-60              Over 60          Total
       Post-Petition Accounts Payable (a)                           27,558,619                   -                   -        $27,558,619

                             (b)
       Accounts Receivable                                          55,828,357            1,260,802                           $57,089,160



       Describe events or factors occurring during this reporting period materially affecting operations and
       formulation of a Plan of Reorganization:
       Beside the relief contained in the orders granting the first day motions, the filing of Schedules and Statement of Financial Affairs
       for each of the Debtors, the order extending the Debtors' exclusive periods to file a plan of reorganization and solicit acceptances
       thereto, the order granting the motion to approve the settlement among the Debtors, Non-Debtor affiliates and certain other
       settlement parties, the motion to approve the restructuring support agreement between the Debtors and certain Consenting
       Creditors with attached plan term sheet filed with the Court, the Disclosure Statement for the Fifth Amended Joint Plan of
       Reorganization which was filed with the Court and then approved by the Court at a hearing on May 20, 2019, the order entered by
       the Court on October 16, 2019 confirming the Debtors’ Eighth Amended Joint Plan of Reorganization and approval by the Nuclear
       Regulatory Commission of the Debtors’ license transfer application which was received on December 2, 2019, nothing else to
       report this period.



       Dated: 12/30/2019                                      Responsible Officer of the Debtor in Possession


       Notes
       (a) Includes vouched post-petition third-party accounts payable. Balances over 30 days represent vendors with
       payment terms greater than 30 days.
       (b) Does not match accounts receivable reflected in Form 3, as accounts receivable reflected in Form 3 includes
       accounts receivable that has been earned but not billed.

                                                                                                                                              FORM 4

18-50757-amk         Doc 3554               FILED 12/30/19                 ENTERED 12/30/19 18:17:50                                Page 4 of 27
                                                       MONTHLY CASH STATEMENT
                                                     Period Ending: November 30, 2019
Debtor:                                         Case No:
FirstEnergy Solutions Corp.                     18-50757
FirstEnergy Generation, LLC                     18-50762
FirstEnergy Nuclear Generation, LLC             18-50760
FirstEnergy Nuclear Operating Company           18-50761
FE Aircraft Leasing Corp.                       18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.   18-50763
Norton Energy Storage L.L.C.                    18-50764


Cash Activity Analysis (Cash Basis Only):              Acct.                 Acct.               Acct.             Acct.             Acct.              Acct.              Acct.
In $US Dollars                                         x5604                 x3176               x8799             x7460             x0085              x8929              x0077
A.   Beginning Balance                             $1,055,904,723         $8,343,395           $7,201,598            $457,784       $11,728,280                     $0                 $0

B.   Receipts                                              114,236,445         1,348,479              9,319                598            15,327                -                  -
     Transfers, net                                        (98,881,754)       99,117,071           (235,318)               -                 -                  -                  -
C.   Balance Available                                 1,071,259,414         108,808,945          6,975,599           458,382        11,743,606                 -                  -
D.    Less Disbursements (e)                               (88,503,563)      (81,326,020)                -                 -                  -                 -                  -
E.    ENDING BALANCE                                     982,755,852      $27,482,925          $6,975,599           $458,382        $11,743,606                     $0                 $0
                                                        (a)(b)                 (c)                 (d)              (a)               (a)



Account x5604:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x5604

Account x3176:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x3176

Account x8799:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8799

Account x7460:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x7460

Account x0085:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0085

Account x8929:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8929

Account x0077:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0077

Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):

Not Applicable




                                                Dated: 12/30/2019                           Responsible Officer of the Debtor in Possession


Notes
(a) Balance of these three accounts is reflective of the cash balance in the consolidated balance sheet in Form 3 for the following debtors: FirstEnergy Solutions Corp., FirstEnergy
Generation, LLC, FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C. The difference between
the bank account balance and the balance on the balance sheet is driven by various book vs. bank reconciling items.
(b) Balance does not match the bank account statement balance as the bank account statement balance does not include the daily overnight investment sweep amounts ($729.7 million
overnight sweep on November 30, 2019).
(c) Balance is reflective of the cash balance in Form 3 of the balance sheet for FirstEnergy Nuclear Operating Company. The difference between the bank account balance and the balance
on the balance sheet is driven by various book vs. bank reconciling items.
(d) Escrow deposit account reflected as a pre-payment on Form 3 for the balance sheet including the following debtors: FirstEnergy Solutions Corp., FirstEnergy Generation, LLC,
FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C.
(e ) Pursuant to the Order and DXC Contract, in November there were no vendor payments.




                                                                                                                                                                           FORM 5


     18-50757-amk                  Doc 3554                 FILED 12/30/19                      ENTERED 12/30/19 18:17:50                                   Page 5 of 27
                             MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                         Period Ending: November 30, 2019

          Debtor:                                             Case No:
          FirstEnergy Solutions Corp.                         18-50757
          FirstEnergy Generation, LLC                         18-50762
          FirstEnergy Nuclear Generation, LLC                 18-50760
          FirstEnergy Nuclear Operating Company               18-50761
          FE Aircraft Leasing Corp.                           18-50759
          FirstEnergy Generation Mansfield Unit 1 Corp.       18-50763
          Norton Energy Storage L.L.C.                        18-50764


Name:     Multiple                                                                           Capacity:                         Shareholder
                                                                                                                 x             Officer
                                                                                                                 x             Director
                                                                                                                 x             Insider

Detailed Description of Duties:                               Eight officers / insiders and four independent directors


In $US Dollars                                                                                       Month of November 2019
Current Compensation Paid:                                                                               $           414,325
Current Benefits Paid:
         Health Insurance                                                                                             11,014
          Life Insurance                                                                                                 427
          Retirement                                                                                                     -
          Company Vehicle                                                                                                -
          Entertainment                                                                                                  -
          Expense Reimbursement                                                                                       13,771
          Other Benefits                                                                                                 809
          Total Benefits                                                                                 $            26,022
Current Other Payments Paid:
         Rent Paid                                                                                                       -
          Loans                                                                                                          -
          Other (Company paid Umbrella Liability Insurance)                                                              171
          Total Other Payments                                                                           $               171
Total of all payments for the current month:                                                             $           440,517




Dated:                                           12/30/2019
                                                                         Responsible Officer of the Debtor in Possession




                                                                                                                                     FORM 6

 18-50757-amk               Doc 3554           FILED 12/30/19             ENTERED 12/30/19 18:17:50                          Page 6 of 27
                                                    SCHEDULE OF IN-FORCE INSURANCE
                                                                      Period Ending: November 30, 2019

Debtor:                                                                                                     Case No:
FirstEnergy Solutions Corp.                                                                                 18-50757
FirstEnergy Generation, LLC                                                                                 18-50762
FirstEnergy Nuclear Generation, LLC                                                                         18-50760
FirstEnergy Nuclear Operating Company                                                                       18-50761
FE Aircraft Leasing Corp.                                                                                   18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                                                               18-50763
Norton Energy Storage L.L.C.                                                                                18-50764

                                                                                                                                                                              EXPIRATION
INSURANCE TYPE                                                                                              CARRIER                                                              DATE
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Associated Electric & Gas Ins Services Ltd                          12/31/2019
Property Insurance                                                                                          Energy Insurance Mutual Ltd                                         12/31/2019
Property Insurance                                                                                          Energy Insurance Mutual Ltd                                         12/31/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Freberg Environmental Inc.                                          12/31/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              HDI Global Insurance Company                                        12/31/2019
Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Navigators Management Co. Inc.                                      12/31/2019
Commercial Excess Property Policy                                                                           Princeton Excess & Surplus Lines Insurance Co                       12/31/2019
Xsprop                                                                                                      Zurich American Insurance Company                                   12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
Terrorism and/or Sabotage and Sabotage Liability                                                            Energy Insurance Services Inc.                                        1/1/2020
Excess Cyber Liability Indemnity Policy                                                                     Associated Electric & Gas Ins Services Ltd                            2/1/2020
Excess Cyber Liability Indemnity Policy                                                                     Energy Insurance Mutual Ltd                                           2/1/2020
Crime Excess Policy                                                                                         Federal Insurance Company                                             4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2020
Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2020
Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2020
Blanket Excess, Decontamination Liability, Decommissioning Liability and Excess Property Insurance Policy   Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2020
Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2020
Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2020
Commercial Crime Policy                                                                                     Great American Insurance Company                                      4/1/2020
Aviation Insurance Policy                                                                                   Global Aerospace, Inc.                                                6/1/2020
Liability Insurance                                                                                         ACE Bermuda Insurance Ltd. / Aon Bermuda                              7/1/2020
Punitive Damages Insurance                                                                                  Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       7/1/2020
Liability Insurance                                                                                         Allied World Assurance Company Ltd. / Aon Bermuda                     7/1/2020
Excess Liability Insurance Policy                                                                           Arch Ins. Bermuda Ltd. / Aon Bermuda                                  7/1/2020
Excess Workers Compensation                                                                                 Associated Electric & Gas Ins Services Ltd                            7/1/2020
Excess General Liability Indemnity Policy                                                                   Energy Insurance Mutual Ltd                                           7/1/2020
Worldwide Vessel Pollution Policy                                                                           Water Quality Insurance Syndicate                                     7/1/2020
Liability Insurance                                                                                         XL Insurance Bermuda Ltd. / Aon Bermuda                               7/1/2020
Directors and Officers Liability Insurance Policy                                                           Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2020
Excess Follow Form Policy                                                                                   Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2020
Arch Insurance Company Directors and Officers Liability                                                     Arch Insurance Company                                                9/1/2020
Directors and Officers Liability Policy                                                                     AXIS Insurance Company                                                9/1/2020
Directors and Officers Liability Policy                                                                     Berkshire Hathaway Specialty Insurance Company                        9/1/2020
Directors and Officers Liability Policy                                                                     Continental Insurance Company                                         9/1/2020
Excess Management Liability Insurance                                                                       Endurance American Insurance Company                                  9/1/2020
Excess Directors and Officers Liability Indemnity Policy                                                    Energy Insurance Mutual Ltd                                           9/1/2020
Excess Fiduciary                                                                                            Energy Insurance Mutual Ltd                                           9/1/2020
Directors and Officers Liability Excess Chubb Policy                                                        Federal Insurance Company                                             9/1/2020
Executive Protection Portfolio Policy                                                                       Federal Insurance Company                                             9/1/2020
Directors & Officers Liability Policy                                                                       Illinois National Insurance Company                                   9/1/2020
Excess Edge Policy                                                                                          Illinois National Insurance Company                                   9/1/2020
Directors & Officers Liability Policy                                                                       QBE Insurance Corporation                                             9/1/2020
Directors and Officers Liability Policy                                                                     U.S. Specialty Insurance Company                                      9/1/2020
Excess Insurance Policy                                                                                     XL Specialty Insurance Company                                        9/1/2020
Directors and Officers Liability Policy                                                                     XL Specialty Insurance Company                                        9/1/2020
Directors and Officers Liability Policy                                                                     Zurich American Insurance Company                                     9/1/2020
Crisis Insurance                                                                                            National Union Fire Insurance Company of Pittsburgh, PA               4/1/2021
Commercial Crime Policy                                                                                     Great American Insurance Company                                      4/1/2020




Dated: 12/30/2019                                                                                           Responsible Officer of the Debtor in Possession




                                                                                                                                                                                   FORM 7


 18-50757-amk                       Doc 3554                 FILED 12/30/19                       ENTERED 12/30/19 18:17:50                                     Page 7 of 27
                                                                                                            November 01, 2019 through November 29, 2019
                                                                                                                Account Number: xxxxxxxxxxx5604
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051
                                Columbus, OH 43218- 2051
                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                           If you have any questions about your
                                                                                                           statement, please contact your
                                                                                                           Customer Service Professional.
                                00023475 DDA 802 211 33419 NNNNNNNNNNN 1 000000000 61 0000


                                FIRSTENERGY SOLUTIONS CORP.
                                341 WHITE POND DRIVE
                                AKRON OH 44320-1119




                                                                                                                                                            00234750301000000023
  *start*summary




                                                                     Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                 $254,448,321.67
              Deposits and Additions                                             51           13,645,101,540.49
              Electronic Withdrawals                                              7             - 187,385,316.23
              Other Withdrawals, Fees & Charges                                  19          - 13,459,130,305.67
              Ending Balance                                                     77             $253,034,240.26

              Annual Percentage Yield Earned This Period                                               1.66%
              Interest Paid This Period                                                          $316,499.17
              Interest Paid Year-to-Date                                                        $4,606,369.29
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/01                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                           $801,456,400.95
                                        3051013116Xj
            11/01                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                          2,449,771.56
                                        US Trn: 1328500305Zm
            11/01                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                                41,497.00
                                        4107900305Jo
            11/01                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                                24,777.19
                                        4109400305Jo
            11/01                       JPMorgan Mmmf Dividend 100% US Treasury Capital 3163 29921900 Trn:                                 1,113,458.71
                                        3051009491Xj
            11/04                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                             807,018,181.33
                                        3081000157Xj
            11/04                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                          7,045,512.32
                                        US Trn: 1121900308Zm
*end*deposits and additions




                                                                                                                                       Page 1 of 6

                                 18-50757-amk           Doc 3554         FILED 12/30/19           ENTERED 12/30/19 18:17:50                  Page 8 of 27
                                                                                                 November 01, 2019 through November 29, 2019
                                                                                                    Account Number: xxxxxxxxxxx5604


*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

            11/05                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     693,676,159.24
                                   3091000155Xj
            11/05                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  5,156,090.94
                                   US Trn: 1136500309Zm
            11/06                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     700,721,671.56
                                   3101000154Xj
            11/06                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  3,779,318.78
                                   US Trn: 1108000310Zm
            11/06                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                     291,413.59
                                   4644100310Jo
            11/06                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                         2,721.02
                                   4643500310Jo
            11/07                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     705,877,762.50
                                   3111000152Xj
            11/07                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  5,263,161.16
                                   US Trn: 0937900311Zm
            11/08                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     702,524,022.37
                                   3121000152Xj
            11/08                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  2,028,972.31
                                   US Trn: 1106200312Zm
            11/08                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                       39,155.05
                                   3420600312Jo
            11/08                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                       13,914.00
                                   3420500312Jo
            11/12                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     687,737,051.80
                                   3161000154Xj
            11/12                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                 11,453,021.84
                                   US Trn: 0882300316Zm
            11/13                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     689,766,024.11
                                   3171000158Xj
            11/13                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  8,585,724.68
                                   US Trn: 0976000317Zm
            11/14                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     701,219,045.95
                                   3181000156Xj
            11/14                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  2,167,734.77
                                   US Trn: 0931000318Zm
            11/14                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                       35,552.94
                                   3142900318Jo
            11/15                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     688,187,972.07
                                   3191000155Xj
            11/15                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  2,017,267.06
                                   US Trn: 1150100319Zm
            11/15                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                       33,731.89
                                   4281700319Jo
            11/18                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     690,355,706.84
                                   3221000154Xj
            11/18                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  8,767,924.06
                                   US Trn: 1049100322Zm
            11/19                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     692,406,705.79
                                   3231000154Xj
            11/19                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  2,735,879.73
                                   US Trn: 1039400323Zm
            11/20                                                                                                           701,174,629.85
*end*deposits and additions




                                                                                                                            Page 2 of 6

                                18-50757-amk      Doc 3554       FILED 12/30/19         ENTERED 12/30/19 18:17:50                 Page 9 of 27
                                                                                                      November 01, 2019 through November 29, 2019
                                                                                                         Account Number: xxxxxxxxxxx5604


*start*deposits and additions




                                                                         (continued)
           DEPOSITS AND ADDITIONS

                                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:
                                       3241000152Xj
            11/20                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   6,804,838.59
                                       US Trn: 1068800324Zm
            11/20                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                          2,578.54




                                                                                                                                                     10234750302000000063
                                       4543300324Jo
            11/21                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      703,910,509.58
                                       3251000154Xj
            11/21                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   7,011,768.13
                                       US Trn: 0891100325Zm
            11/22                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      699,326,260.33
                                       3261000153Xj
            11/22                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   1,750,247.24
                                       US Trn: 0938300326Zm
            11/25                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      706,338,028.46
                                       3291000151Xj
            11/25                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  17,316,229.35
                                       US Trn: 0855100329Zm
            11/26                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      708,088,275.70
                                       3301000154Xj
            11/26                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   5,236,207.88
                                       US Trn: 0798900330Zm
            11/27                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      725,404,505.05
                                       3311000153Xj
            11/27                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                    5,837,260.73
                                       3436900331Jo
            11/27                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,045,429.76
                                       US Trn: 0963600331Zm
            11/27                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                      151,044.24
                                       3436400331Jo
            11/29                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      725,676,181.69
                                       3331000156Xj
            11/29                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,717,741.09
                                       US Trn: 1106300333Zm
            11/29                      Interest Payment                                                                              316,499.17
            Total Deposits and Additions                                                                                    $13,645,101,540.49
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 11/01               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                $99,117,071.35
                                     4016400305Jo
                 11/01               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                 16,740,996.49
                                     4010500305Jo
                 11/06               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                   7,427,193.52
                                     4657200310Jo
                 11/08               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                 20,103,200.78
                                     2849300312Jo
    *end*electronic withdrawal




                                                                                                                                 Page 3 of 6

                                   18-50757-amk        Doc 3554       FILED 12/30/19        ENTERED 12/30/19 18:17:50                Page 10 of 27
                                                                                                                      November 01, 2019 through November 29, 2019
                                                                                                                         Account Number: xxxxxxxxxxx5604


 *start*electronic withdrawal




                                                                                            (continued)
         ELECTRONIC WITHDRAWALS

             11/14                                   Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                 21,652,351.50
                                                     2368800318Jo
             11/20                                   Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                 11,391,666.38
                                                     4567500324Jo
             11/27                                   Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                 10,952,836.21
                                                     3251300331Jo
             Total Electronic Withdrawals                                                                                                       $187,385,316.23
 *end*electronic withdrawal




 *start*other withdrawal fees charges




         OTHER WITHDRAWALS, FEES & CHARGES

             11/01                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                   $807,018,181.33
                                                    1.0000 Trn: 3051013840Xj
             11/04                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    693,676,159.24
                                                    1.0000 Trn: 3081000674Xj
             11/05                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    700,721,671.56
                                                    1.0000 Trn: 3091000516Xj
             11/06                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    705,877,762.50
                                                    1.0000 Trn: 3101000529Xj
             11/07                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    702,524,022.37
                                                    1.0000 Trn: 3111000511Xj
             11/08                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    687,737,051.80
                                                    1.0000 Trn: 3121000498Xj
             11/12                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    689,766,024.11
                                                    1.0000 Trn: 3161000556Xj
             11/13                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    701,219,045.95
                                                    1.0000 Trn: 3171000538Xj
             11/14                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    688,187,972.07
                                                    1.0000 Trn: 3181000529Xj
             11/15                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    690,355,706.84
                                                    1.0000 Trn: 3191000621Xj
             11/18                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    692,406,705.79
                                                    1.0000 Trn: 3221000596Xj
             11/19                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    701,174,629.85
                                                    1.0000 Trn: 3231000520Xj
             11/20                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    703,910,509.58
                                                    1.0000 Trn: 3241000566Xj
             11/21                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    699,326,260.33
                                                    1.0000 Trn: 3251000559Xj
             11/22                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    706,338,028.46
                                                    1.0000 Trn: 3261000549Xj
             11/25                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    708,088,275.70
                                                    1.0000 Trn: 3291000592Xj
             11/26                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    725,404,505.05
                                                    1.0000 Trn: 3301000554Xj
             11/27                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    725,676,181.69
                                                    1.0000 Trn: 3311000523Xj
             11/29                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    729,721,611.45
                                                    1.0000 Trn: 3331000389Xj
             Total Other Withdrawals, Fees & Charges                                                                                        $13,459,130,305.67
 *end*other withdrawal fees charges




*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2




                                                                                                                                                 Page 4 of 6

                                                   18-50757-amk        Doc 3554       FILED 12/30/19        ENTERED 12/30/19 18:17:50                Page 11 of 27
                                                                                                               November 01, 2019 through November 29, 2019
                                                                                                                  Account Number: xxxxxxxxxxx5604


    *start*daily ending balance1




                    DAILY ENDING BALANCE

                 11/01                                                  $136,657,977.91                        11/18                      258,767,924.06
                 11/04                                                   257,045,512.32                        11/19                      252,735,879.73
                 11/05                                                   255,156,090.94                        11/20                      245,415,750.75




                                                                                                                                                              10234750303000000063
                 11/06                                                   246,646,259.87                        11/21                      257,011,768.13
                 11/07                                                   255,263,161.16                        11/22                      251,750,247.24
                 11/08                                                   252,028,972.31                        11/25                      267,316,229.35
                 11/12                                                   261,453,021.84                        11/26                      255,236,207.88
                 11/13                                                   258,585,724.68                        11/27                      254,045,429.76
                 11/14                                                   252,167,734.77                        11/29                      253,034,240.26
                 11/15                                                   252,050,998.95
    *end*daily ending balance1




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                11/01         TO          11/30   AT   1.59%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                                 JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                          Page 5 of 6

                                                       18-50757-amk     Doc 3554      FILED 12/30/19   ENTERED 12/30/19 18:17:50              Page 12 of 27
                                                            November 01, 2019 through November 29, 2019
                                                                Account Number: xxxxxxxxxxx5604




                           This Page Intentionally Left Blank




                                                                                       Page 6 of 6

18-50757-amk   Doc 3554   FILED 12/30/19         ENTERED 12/30/19 18:17:50                 Page 13 of 27
                                                                                                          November 01, 2019 through November 29, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051
                                                                                                            Account Number:   xxxxxxxxxxx3176
                                Columbus, OH 43218- 2051
                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
                                00000491 DDA 001 211 33419 NNNNNNNNNNN 1 000000000 61 0000


                                FIRSTENERGY NUCLEAR OPERATING COMPANY
                                76 S MAIN ST
                                AKRON OH 44308-1812




                                                                                                                                                          00004910201000000022
  *start*summary




                                                                     Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                $8,343,394.62
              Deposits and Additions                                              9           100,465,550.78
              Electronic Withdrawals                                              6          - 81,326,019.94
              Ending Balance                                                     15           $27,482,925.46

              Annual Percentage Yield Earned This Period                                            1.62%
              Interest Paid This Period                                                        $85,380.70
              Interest Paid Year-to-Date                                                      $893,640.03
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/01                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                       $99,117,071.35
                                        4108300305Jo
            11/01                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                            665,243.37
                                        4109500305Jo
            11/06                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                              35,277.51
                                        4643600310Jo
            11/08                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                              85,343.36
                                        3421000312Jo
            11/14                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                              18,228.90
                                        3142800318Jo
            11/15                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                               2,635.97
                                        4281900319Jo
            11/20                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                              34,119.84
                                        4543400324Jo
            11/27                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- US Trn:                            422,249.78
                                        3437000331Jo
*end*deposits and additions




                                                                                                                                     Page 1 of 4

                                18-50757-amk           Doc 3554         FILED 12/30/19        ENTERED 12/30/19 18:17:50                  Page 14 of 27
                                                                                                                         November 01, 2019 through November 29, 2019
                                                                                                                            Account Number:   xxxxxxxxxxx3176
*start*deposits and additions




                                                                                            (continued)
           DEPOSITS AND ADDITIONS

            11/29                                         Interest Payment                                                                                85,380.70
            Total Deposits and Additions                                                                                                          $100,465,550.78
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 11/01                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                $19,893,988.33
                                                        3991700305Jo
                 11/06                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                   5,582,929.59
                                                        4653600310Jo
                 11/08                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                   4,037,719.21
                                                        2834800312Jo
                 11/14                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                 15,698,571.90
                                                        2364900318Jo
                 11/20                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                   6,910,552.31
                                                        4562200324Jo
                 11/27                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- US Trn:                 29,202,258.60
                                                        3239700331Jo
                 Total Electronic Withdrawals                                                                                                       $81,326,019.94
    *end*electronic withdrawal




   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 11/01                                                                         $88,231,721.01
                 11/06                                                                          82,684,068.93
                 11/08                                                                          78,731,693.08
                 11/14                                                                          63,051,350.08
                 11/15                                                                          63,053,986.05
                 11/20                                                                          56,177,553.58
                 11/27                                                                          27,397,544.76
                 11/29                                                                          27,482,925.46
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                   11/01       TO         11/30      AT         1.59%
  *end*interest rate on collected balance2




                                                                                                                                                    Page 2 of 4

                                                      18-50757-amk         Doc 3554      FILED 12/30/19         ENTERED 12/30/19 18:17:50               Page 15 of 27
                                                                                                        November 01, 2019 through November 29, 2019
                                                                                                          Account Number:   xxxxxxxxxxx3176

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                           10004910202000000062
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 3 of 4

                                                      18-50757-amk   Doc 3554   FILED 12/30/19   ENTERED 12/30/19 18:17:50               Page 16 of 27
                                                            November 01, 2019 through November 29, 2019
                                                                Account Number:   xxxxxxxxxxx3176




                           This Page Intentionally Left Blank




                                                                                        Page 4 of 4

18-50757-amk   Doc 3554   FILED 12/30/19         ENTERED 12/30/19 18:17:50                  Page 17 of 27
                                                                                                                           November 01, 2019 through November 29, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051                                                          Account Number: xxxxxxxxxxx8799
                                                      Columbus, OH 43218- 2051
                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          If you have any questions about your
                                                                                                                          statement, please contact your
                                                                                                                          Customer Service Professional.
                                                00000388 DDA 001 211 33419 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                           00003880101000000021
  *start*summary




                                                                                      Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                 $7,201,598.34
              Deposits and Additions                                                              1                  9,318.79
              Electronic Withdrawals                                                              1              - 235,317.84
              Ending Balance                                                                      2             $6,975,599.29

              Annual Percentage Yield Earned This Period                                                              1.66%
              Interest Paid This Period                                                                           $9,318.79
              Interest Paid Year-to-Date                                                                         $83,352.11
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/29                                            Interest Payment                                                                                  $9,318.79
            Total Deposits and Additions                                                                                                                       $9,318.79
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 11/22                                    Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308-1812 US                       $235,317.84
                                                          Trn: 4410800326Jo
                 Total Electronic Withdrawals                                                                                                               $235,317.84
    *end*electronic withdrawal




   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




                                                                                                                                                      Page 1 of 2

                                                      18-50757-amk         Doc 3554     FILED 12/30/19         ENTERED 12/30/19 18:17:50                  Page 18 of 27
                                                                                                                   November 01, 2019 through November 29, 2019
                                                                                                                     Account Number: xxxxxxxxxxx8799

   *start*daily ending balance2




                DAILY ENDING BALANCE

               11/22                                                                       $6,966,280.50
               11/29                                                                        6,975,599.29
   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                11/01      TO      11/30       AT          1.59%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                                    JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                              Page 2 of 2

                                                       18-50757-amk     Doc 3554   FILED 12/30/19          ENTERED 12/30/19 18:17:50              Page 19 of 27
                                                                                                                                  November 01, 2019 through November 29, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051                                                                 Account Number: xxxxxxxxxxx7460
                                                      Columbus, OH 43218- 2051
                                                                                                                                 CUSTOMER SERVICE INFORMATION

                                                                                                                                 If you have any questions about your
                                                                                                                                 statement, please contact your
                                                                                                                                 Customer Service Professional.
                                                00000387 DDA 001 211 33419 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                     00003870101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                          $457,783.68
              Deposits and Additions                                                                  1                       598.23
              Ending Balance                                                                          1                  $458,381.91

              Annual Percentage Yield Earned This Period                                                                    1.66%
              Interest Paid This Period                                                                                   $598.23
              Interest Paid Year-to-Date                                                                                 $9,460.11
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/29                                            Interest Payment                                                                                              $598.23
            Total Deposits and Additions                                                                                                                                   $598.23
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 11/29                                                                                    $458,381.91
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      11/01        TO         11/30          AT          1.59%
  *end*interest rate on collected balance2




                                                                                                                                                             Page 1 of 2

                                                      18-50757-amk            Doc 3554     FILED 12/30/19               ENTERED 12/30/19 18:17:50                Page 20 of 27
                                                                                                        November 01, 2019 through November 29, 2019
                                                                                                          Account Number: xxxxxxxxxxx7460


        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3554   FILED 12/30/19   ENTERED 12/30/19 18:17:50               Page 21 of 27
                                                                                                                               November 01, 2019 through November 29, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051                                                              Account Number: xxxxxxxxxxx0085
                                                      Columbus, OH 43218- 2051
                                                                                                                              CUSTOMER SERVICE INFORMATION

                                                                                                                              If you have any questions about your
                                                                                                                              statement, please contact your
                                                                                                                              Customer Service Professional.
                                                00000201 DDA 001 211 33419 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                FIRSTENERGY SOLUTIONS CORP
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                              00002010101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                   $11,728,279.73
              Deposits and Additions                                                                  1                 15,326.52
              Ending Balance                                                                          1           $11,743,606.25

              Annual Percentage Yield Earned This Period                                                                  1.66%
              Interest Paid This Period                                                                              $15,326.52
              Interest Paid Year-to-Date                                                                            $213,093.06
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/29                                            Interest Payment                                                                                    $15,326.52
            Total Deposits and Additions                                                                                                                         $15,326.52
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 11/29                                                                             $11,743,606.25
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      11/01        TO         11/30       AT          1.59%
  *end*interest rate on collected balance2




                                                                                                                                                          Page 1 of 2

                                                      18-50757-amk            Doc 3554     FILED 12/30/19           ENTERED 12/30/19 18:17:50                 Page 22 of 27
                                                                                                        November 01, 2019 through November 29, 2019
                                                                                                          Account Number: xxxxxxxxxxx0085


        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3554   FILED 12/30/19   ENTERED 12/30/19 18:17:50               Page 23 of 27
                                                                                    November 01, 2019 through November 29, 2019
                                                                                      Account Number: xxxxxxxxxxx8929
     JPMorgan Chase Bank, N.A.
     P O Box 182051
     Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                   If you have any questions about your
                                                                                   statement, please contact your
     00000673 WBS 001 211 33419 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                   Customer Service Professional.
     FIRSTENERGY NUCLEAR GENERATION, LLC
     FIRSTENERGY NUCLEAR GENERATION, LLC
     76 S. MAIN ST
     AKRON OH 44308-1812




                                                                                                                                            00006730101000000021
Commercial Checking With Interest
Summary
                                                                    Number                 Market Value/Amount                 Shares


Opening Ledger Balance                                                                                 $0.00

Deposits and Credits                                                    0                              $0.00
Withdrawals and Debits                                                  0                              $0.00
Checks Paid                                                             0                              $0.00

Ending Ledger Balance                                                                                  $0.00

Interest Rate(s):           11/01 to 11/30 at 1.59%


                Your service charges, fees and earnings credit have been calculated through account analysis.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                 Page 1 of 2

     18-50757-amk            Doc 3554         FILED 12/30/19                 ENTERED 12/30/19 18:17:50                Page 24 of 27
                           This Page Intentionally Left Blank




                                                                             Page 2 of 2


18-50757-amk   Doc 3554   FILED 12/30/19         ENTERED 12/30/19 18:17:50       Page 25 of 27
                                                                                                                            November 01, 2019 through November 29, 2019
                                                    JPMorgan Chase Bank, N.A.
                                                    P O Box 182051
                                                                                                                              Account Number:   xxxxxxxxxxx0077
                                                    Columbus, OH 43218- 2051
                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                              00000200 DDA 001 211 33419 NNNNNNNNNNN 1 000000000 61 0000


                                              FIRSTENERGY SOLUTIONS CORP.
                                              FIRSTENERGY SOLUTIONS CORP
                                              341 WHITE POND DRIVE
                                              AKRON OH 44320-1119




                                                                                                                                                                           00002000101000000021
*start*summary




                                                                                       Commercial Checking With Interest
            CHECKING SUMMARY
            Beginning Balance                                                                                              $0.00
            Ending Balance                                                                          0                      $0.00

            Annual Percentage Yield Earned This Period                                                                0.00%
*end*summary




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                    11/01        TO         11/30       AT         1.59%
*end*interest rate on collected balance2




                                                                                                                                                       Page 1 of 2

                                                    18-50757-amk            Doc 3554     FILED 12/30/19         ENTERED 12/30/19 18:17:50                  Page 26 of 27
                                                                                                        November 01, 2019 through November 29, 2019
                                                                                                          Account Number:   xxxxxxxxxxx0077

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 3554   FILED 12/30/19   ENTERED 12/30/19 18:17:50               Page 27 of 27
